DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/01/2019. The information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the missing text to clearly label the plurality of numbered boxes, not representing well-known icons, shown in FIGS. 2,5, and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-11, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN et al., US 20190086928, herein further known as Chen.
Regarding claim 1, Chen discloses a method for controlling a lateral position of a vehicle (paragraph 7, processor is further configured to control one or more mechanical systems of a vehicle to as the vehicle to traverses at least a portion of the route, including a drivable surface having shared boundary elements which include a first lateral boundary element of the one or more lateral boundary elements identifying a physical location of a lateral boundary of the corresponding lane) through an intersection (paragraph 4, intersection may be an open drivable surface because two or more lanes cross, share space, and/or the like in the intersection, see also at least FIGS. 3-9), comprising: receiving, by a processor (paragraph 35, vehicle apparatus 20 , intersection data (e.g. from apparatus 10, an intersection controller, see also at least FIG. 1) transmitted by an infrastructure associated with the intersection (paragraph 34, network 40 may comprise the digital transportation infrastructure (DTI) (i.e. infrastructure associated with the intersection), and vehicle apparatus 20 may be in communication with a model apparatus 10 via the network 40, see also at least FIG. 1) , the intersection data (paragraph 34, lane-centric road network model) including at least a position (paragraph 71, model apparatus 10 may be embodied by or associated with a variety of computing devices including a global positioning system (GPS))  of a plurality of lanes associated with the intersection (paragraph 66, driving corridor 9 may be determined by connecting a plurality of lanes based on the location information/data (e.g., boundary elements), see also at least FIG. 7); receiving, by the processor (e.g. processor 22), a position of the vehicle (paragraph 71, vehicle apparatus 20 may be embodied by or associated with a variety of computing devices including a global positioning system (GPS), see also at least FIG. 1); determining, by the processor, a current lane of travel of the vehicle and a future lane of travel of the vehicle based on the intersection data and the position of the vehicle (paragraph 51, a driving corridor (i.e. virtual lane of travel) through road network portion 400 may be generated by connecting the center points of portals corresponding to the lanes to be traveled, AND paragraph 32, one or more navigation functions may comprise determining a driving corridor (i.e. virtual lane of travel) from a start location (portals) (i.e. current lane) to a destination location  (portals) (i.e. future lane), and autonomously driving a vehicle along a driving corridor from a start location to a destination location AND paragraph 42, portals 330 illustrate aspects of some of the instances of adjacency information/data (i.e. current lane and future lane), see also at least FIG. 3A and FIG. 9), the current lane of travel spaced apart from the future lane of travel by the intersection (paragraph 42, lane-centric road network model representing road network portion 300 includes a plurality of lanes 305, and portals 330 illustrating aspects of some of the instances of adjacency information/data, see also at least FIG. 3A and FIG. 9 which illustrate lanes spaced apart); determining, by the processor, a virtual lane through the intersection, the virtual lane providing a path of travel for the vehicle from the current lane of travel to the future lane of travel (paragraph 4, legal and collision free driving corridor (i.e. virtual lane) may be determined by linking drivable surfaces of the road network (e.g., lanes and/or open drivable surfaces) based on the corresponding instances of adjacency information/data, see also at least FIG. 7), AND paragraph 52, virtual boundaries are configured to provide a smooth flow of traffic, and open drivable surface 320 may have an internal boundary 395 which allows for a first vehicle to take the right turn from lane 305B and a second vehicle to make the right turn into the open drivable surface 320 at generally the same time while maintaining a smooth flow of traffic, see also at least FIG. 9) ; and controlling, by the processor, the vehicle based on the virtual lane (paragraph 68, vehicle 5 may autonomously drive (i.e. controlling, by the processor, the vehicle) and/or assist a human driver to drive along the determined route).
Regarding claim 9 and 16, Chen discloses a system and vehicle for controlling a lateral position (paragraph 7, processor is further configured to control one or more mechanical systems of a vehicle to as the vehicle to traverses at least a portion of the route, including a drivable surface having shared boundary elements which include a first lateral boundary element of the one or more lateral boundary elements identifying a physical location of a lateral boundary of the corresponding lane) through an intersection (paragraph 4, intersection may be an open drivable surface because two or more lanes cross, share space, and/or the like in the intersection, with a lateral control system, comprising: a communication system having a receiver configured to receive intersection data (paragraph 34, network 40 may comprise the digital transportation infrastructure (DTI) (i.e. infrastructure associated with the intersection), and vehicle apparatus 20 may be in communication with a model apparatus 10 via the network 40, see also at least FIG. 1), including at least a position of a plurality of lanes associated with the intersection (paragraph 66, driving corridor 9 may be determined by connecting a plurality of lanes based on the location information/data (e.g., boundary elements), see also at least FIG. 7); a sensor system that provides a position of the vehicle (paragraph 35, vehicle apparatus 20 may comprise one or more location sensors 30 (e.g., a location sensor such as a GPS sensor; IMU sensors, and/or the like)), and a lane marking associated with the intersection that is detected by a camera of the vehicle (paragraph 35, vehicle apparatus 20 may comprise a processor 22, (near-) infrared (IR) cameras, 3D cameras, 360° cameras and/or the like); a controller having a processor programmed to: determine a current lane of travel of the vehicle and a future lane of travel of the vehicle based on the intersection data and the position of the vehicle, the current lane of travel spaced apart from the future lane of travel by the intersection (paragraph 42, lane-centric road network model representing road network portion 300 includes a plurality of lanes 305, and portals 330 illustrating aspects of some of the instances of adjacency information/data, see also at least FIG. 3A and FIG. 9 which illustrate lanes spaced apart); determine a virtual lane through the intersection, the virtual lane providing a path of travel for the vehicle from the current lane of travel to the future lane of travel; compare the virtual lane to the lane marking (paragraph 4, legal and collision free driving corridor (i.e. virtual lane) may be determined by linking drivable surfaces of the road network (e.g., lanes and/or open drivable surfaces) based on the corresponding instances of ; and output one or more control signals to the lateral control system based on the comparison (paragraph 32, apparatus 20 may use the geographic database comprising map data of the lane-centric road network model and/or data records thereof to perform one or more navigation functions, and a vehicle apparatus may control and/or adjust one or more mechanical systems of the vehicle (e.g. steering system) based on the map data of the lane-centric road network model, and the current location of the vehicle, and/or the like, AND paragraph 68, vehicle 5 may autonomously drive (i.e. controlling, by the processor, the vehicle) and/or assist a human driver to drive along the determined route).
Regarding claim 2, Chen discloses all elements of claim 1 above.
Chen discloses further a method wherein the controlling, by the processor, the vehicle based on the virtual lane further comprises (paragraph 68, vehicle 5 may autonomously drive and/or assist a human driver to drive along the determined route): outputting, by the processor, one or more control signals to a lateral control system of the vehicle (paragraph 7, processor is further configured to control one or more mechanical systems of a vehicle as the vehicle traverses at least a portion of the route) to maintain the vehicle within the virtual lane (paragraph 32, vehicle apparatus may control and/or adjust one or more mechanical systems of the vehicle based on the map data of the lane-centric road network model, and the current location of the vehicle, and/or the like).
Regarding claim 3, 10, and 20 Chen discloses all elements of claim 1, 9, and 16  above.
Chen discloses further a method wherein the controlling, by the processor, the vehicle based on the virtual lane further comprises: outputting, by the processor, one or more control signals to a human-machine interface to guide an operator of the vehicle through the intersection (paragraph 7, the apparatus further comprises a user interface and the processor is further configured to cause the user interface to display the driving corridor on a visualization of the one or more lane records and one or more open drivable surface records, the processor further configured to cause the user interface to provide an alert (i.e. guide an operator) based on traffic information corresponding to at least one of the one or more lane records or one or more open drivable surface records).
Regarding claim 4, and 11 Chen discloses all elements of claim 1 above.
Chen discloses further a method comprising: receiving, by the processor, a lane marking associated with the intersection (paragraph 56, image data may be analyzed to identify lane lines) identified by at least one camera associated with the vehicle (paragraph 35, vehicle apparatus 20 may comprise a processor 22, (near-) infrared (IR) cameras, 3D cameras, 360° cameras and/or the like) ; determining, by the processor, whether the lane marking associated with the intersection corresponds with the virtual lane (paragraph 52, internal boundaries may be virtual boundaries configured to provide a smooth flow of traffic, internal boundary 395 may be divided into multiple sections, the first section 395A may be an internal boundary that is not to be crossed and the second section 395B may be crossable under various circumstances (e.g. autonomous vehicle follows a virtual lane straight through the intersection without turning), see also at least FIG. 9); and controlling, by the processor, the vehicle based on the determining whether the lane marking associated with the intersection corresponds with the virtual lane (paragraph 32, vehicle apparatus may control and/or adjust one or more mechanical systems of the vehicle based on the map data of the lane-centric road network model, and the current location of the vehicle, and/or the like, AND paragraph 52, internal boundary 395 may allow for a first vehicle to take the right turn from lane 305B and a second vehicle to make the right turn into the open drivable surface 320 at generally the same time while maintaining a smooth flow of traffic, see also at least FIG 9 (wherein the dotted lines connecting the triangles are the virtual lanes which the autonomous vehicle follows ).  
Regarding claim 5, Chen discloses all elements of claim 4 above.
Chen discloses further a method wherein the controlling, by the processor, the vehicle based on the determining whether the lane marking associated with the intersection corresponds with the virtual lane further comprises: determining, by the processor, the lane marking associated with the intersection corresponds with the virtual lane (paragraph 49, lateral boundary element describes the physical location of a lateral boundary 390 (e.g., 390A, 390B, 390C) of the corresponding lane 305, see also at least FIG. 9); and outputting, by the processor, one or more control signals to a lateral control system to maintain the vehicle within the virtual lane (paragraph 32, apparatus 20 may use the geographic database comprising map data of the lane-centric road network model and/or data records thereof to perform one or more navigation functions, and a vehicle apparatus may control and/or adjust one or more mechanical systems of the vehicle (e.g. steering system) based on the map data of the lane-centric road network model, and the current location of the vehicle, and/or the like).
Regarding claim 7, 13, and 17 Chen discloses all elements of claim 1, 9, and 16 above.
Chen discloses further a method, system and vehicle wherein the determining, by the processor, the current lane of travel of the vehicle and the future lane of travel of the vehicle receiving, by the processor, at least one of a heading of the vehicle, a rate of change of the heading of the vehicle and turn signal data associated with a turn signal lever of the vehicle; and determining, by the processor, the future lane of travel based on the at least one of the heading (paragraph 50, longitudinal and lateral boundary elements of the lane records may each describe the physical location of a corresponding lane boundary and be associated with an instance of adjacency information/data, crossing parameters may indicate that the boundary element may only be crossed at a particular heading or range of headings (e.g., cardinal direction, angle with respect to a reference line, range of angles, and/or the like (i.e. travel based upon heading)), the rate of change of the heading and the turn signal data, the current lane of travel and the intersection data.
Regarding claims 15 and 19, Chen discloses all elements of claims 9 and 16 above.
Chen discloses further a system and vehicle wherein the processor is further programmed to output one or more control signals to a lateral centering system associated with the vehicle based on the virtual lane (paragraph 9, each lane record comprises one or more lateral boundary elements, a first lane record of the plurality of lane records comprises at least one of lane geometry information, a lane center line and drivable surface record corresponding to a drivable surface of the road network, AND paragraph 40, intra-surface elements comprise information/data corresponding to lane geometry, interior lane boundaries, a lane center line, and/or the like, see also at least FIG. 3A, AND paragraph 4, legal and collision free driving corridor (i.e. virtual lane) may be determined by linking drivable surfaces of the road network (e.g., lanes and/or open drivable surfaces) based on the corresponding instances of adjacency information/data (i.e. lateral centering), see also at least FIG. 7)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of NAKADA et al., US 20110231095, herein further known as Nakada.
Regarding claim 6, and 12 Chen discloses all elements of claim 4 and 9 above.
Chen discloses further a method wherein the controlling, by the processor, the vehicle based on the determining whether the lane marking associated with the intersection corresponds with the virtual lane further comprises: determining, by the processor, the lane marking associated with the intersection (paragraph 41, data record may further comprise one or more features corresponding to the corresponding surface, features may comprise a lane identifier  (e.g. lane lines) configured to uniquely identify the lane (e.g. intersection guide/boundary lines used while traversing through an intersection).
However, Chen does not explicitly disclose a method wherein the controlling, by the processor, the vehicle based on the determining whether the lane marking associated with the intersection corresponds with the virtual lane further comprises: determining, by the processor,  conflicts with the virtual lane; and outputting, by the processor, one or more control signals to a lateral control system to suppress lateral control based on the determining that the lane marking associated with the intersection conflicts with the virtual lane.
Nakada teaches a method wherein the controlling, by the processor, the vehicle based on the determining whether the lane marking associated with the intersection corresponds with the virtual lane further comprises: determining, by the processor, the lane marking associated with the intersection conflicts with the virtual lane; and outputting, by the processor, one or more control signals to a lateral control system to suppress lateral control based on the determining that the lane marking associated with the intersection conflicts with the virtual lane (paragraph 59-65, electrical control unit 10 (i.e. processor) makes operation permitting section 26 calculate the line segment (i.e. lane marking associated with the intersection) connecting the present vehicle position 40 and predicted vehicle position 41, control unit 10 makes operation permitting section 26 determine whether or not the line segment  intersects with the imaginary lane boundary line  (i.e. virtual lane), when the answer is YES, the process proceeds to perform lane deviation prevention control (i.e. suppress lateral control).
Therefore, from the teaching of Nakada it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen to include lane marking associated with the intersection conflicts with the virtual lane; and outputting, by the processor, one or more control signals to a lateral control system to suppress lateral control based on the determining that the lane marking associated with the intersection conflicts with the virtual lane in order to provide a lane deviation prevention control which is performed more in conformance with the driver's intentions.
Claims 8, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of HANNIEL US 20200385014, herein further known as Hanniel.
Regarding claim 8, 14, and 18 Chen discloses all elements of claim 1, 9, and 16 above.
Chen discloses further a method, system and vehicle wherein the determining, by the processor, the virtual lane through the intersection further comprises: determining, by the processor, a coordinate location of a first point on the current lane (paragraph 81, road/link segments and nodes can be associated with attributes, such as geographic coordinates).
However, Chen does not explicitly disclose a method wherein the determining, by the processor, the virtual lane through the intersection further comprises: determining, by the processor, a coordinate location of a first point on the current lane and a coordinate location of a second point on the future lane; calculating, by the processor, a distance between the coordinate location of the first point and the coordinate location of the second point (paragraph 146, vehicle path may be represented using a set of points expressed in coordinates (x, z), and the distance); determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance; calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first point or the second point and the distance; and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point.
Hanniel teaches a method wherein determining, by the processor, the virtual lane through the intersection further comprises: determining, by the processor, a coordinate location of a first point on the current lane and a coordinate location (paragraph 72, map database 160 may  of a second point on the future lane; calculating, by the processor, a distance between the coordinate location of the first point and the coordinate location of the second point (paragraph 114, system 100 may use a three-camera imaging system where each of the cameras has a different field of view and make decisions based on information derived (i.e. calculated distance) from objects located at varying distances both forward and to the sides of the vehicle; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance (paragraph 146, vehicle path may be represented using a set of points expressed in coordinates (x, z), and the distance d.sub.i between two points in the set of points); calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first point or the second point and the distance (paragraph 6, determine, based on analysis of the plurality of images, a location of a first point associated with the road feature relative to a curve representative of a path of travel of the host vehicle; and determine, based on analysis of the plurality of images, a location of a second point associated with the road feature relative to the curve representative of the path of travel of the host vehicle. The location of the second point may be spaced apart from the location of the first point. The at least one processor may be further programmed to cause transmission to a server remotely located with respect to the host vehicle of a representation of a series of points (i.e. at least one intermediate point) associated with locations along the road feature); and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point (paragraph 319, intersection points (e.g., 2040a and 2040b) may be determined at each of the plurality of points, the intersection points may be determined using a .
 	Therefore, from the teaching of Hanniel it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen to include determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance; calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first point or the second point and the distance; and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point, in order to address a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669